An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-400
                       NORTH CAROLINA COURT OF APPEALS

                             Filed:    21 October 2014

STATE OF NORTH CAROLINA

      v.                                      Johnston County
                                              Nos. 12 CRS 3322, 54989
TIMOTHY ANQUAN SAUNDERS



      Appeal by defendant from judgment entered 24 July 2013 by

Judge Thomas H. Lock in Johnston County Superior Court.                       Heard

in the Court of Appeals 22 September 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Charlene Richardson, for the State.

      Kevin P. Bradley for defendant-appellant.


      McCULLOUGH, Judge.


      Defendant Timothy Anquan Saunders appeals from the judgment

entered after a jury found him guilty of possession of cocaine

and having attained habitual felon status.                  Defendant contends

the trial court erred by overruling his objection to a police

officer’s     testimony     that     the    denominations     of    the   currency

defendant     surrendered       at    the    time    he   was      searched    were

indicative of drug activity.           We find no prejudicial error.
                                            -2-
       On   14    August    2012,     Smithfield       Police       Department   Officer

Robert Stewart was dispatched to help Selma Police Department

Captain Richard Cooper search for a man named Joshua Martin at a

motel.      Selma Police were looking for Mr. Martin as part of a

large, undercover drug operation, and Captain Cooper called for

assistance because he thought defendant might also be present

with   Mr.       Martin.      When    the     officers       knocked     on   what   they

believed was Mr. Martin’s motel room door, defendant answered

the door and consented to a search of the room.

       On    a    nightstand     in     the    room,        Officer    Stewart   saw    a

substance that he believed to be marijuana and a small plastic

baggy.      Defendant told Officer Stewart that the marijuana was

just a “blunt.”             Officer Stewart asked defendant if he “had

anything else on him.”           In response, defendant reached into his

left pocket and pulled out a large amount of currency.                                 The

currency totaled $900, consisting of three $100 bills, twenty-

seven $20 bills, and six $10 bills.                Over defendant’s objection,

Officer      Stewart       testified,    “[d]ue        to     the     denominations,     I

believe that it was from the illegal drug trade[.]”

       In the smaller, “key pocket” on defendant’s right side,

Officer Stewart felt a bulge.                 Officer Stewart reached in the

pocket and pulled out a plastic baggy that contained six smaller
                                            -3-
baggies of a “white powdery rock type substance.”                            The state

crime   lab   later      tested    the      substance      and   determined     it   was

cocaine base.          Officer Stewart placed defendant under arrest.

When the officers searched the rest of the motel room, they

discovered a box for a digital scale, which Officer Stewart

believed   was     used    in    the   drug       trade.     The   officers     allowed

defendant to call his family to claim his personal property, and

Officer Stewart heard defendant say “they caught me with some

work, I had about six twenties.”                     Based on his experience in

drug interdiction, Officer Stewart believed that defendant used

the word “work” to mean selling drugs.

    The jury found defendant guilty of possession of cocaine

and having attained habitual felon status, but not guilty of

possession with intent to sell or deliver cocaine, possession of

marijuana,       and   possession      of     drug   paraphernalia.          The   trial

court    sentenced       defendant       to    30    to    48    months    in   prison.

Defendant appeals.

    In     his    sole    argument     on     appeal,      defendant      contends   the

trial    court     erred    by    overruling         his    objection      to   Officer

Stewart’s testimony that the denominations of the currency he

possessed caused the officer to believe the money was from the

drug trade.       We disagree.
                                       -4-
    Defendant       contends    that   admission    of   Officer   Stewart’s

testimony violated N.C. R. Evidence 404(b) and 701, which govern

the admissibility of evidence of other bad acts and non-expert

opinion testimony.       “A trial court’s ruling on an evidentiary

point will be presumed to be correct unless the complaining

party can demonstrate that the particular ruling was in fact

incorrect.        Even if the complaining party can show that the

trial court erred in its ruling, relief ordinarily will not be

granted absent a showing of prejudice.”             State v. Herring, 322
N.C. 733, 749, 370 S.E.2d 363, 373 (1988) (citations omitted).

Our General Statutes provide:

           A defendant is prejudiced by errors relating
           to rights arising other than under the
           Constitution of the United States when there
           is a reasonable possibility that, had the
           error in question not been committed, a
           different result would have been reached at
           the trial out of which the appeal arises.
           The burden of showing such prejudice under
           this subsection is upon the defendant.

N.C. Gen. Stat. § 15A-1443(a) (2013); see State v. Streeter, 191
N.C. App. 496, 502, 663 S.E.2d 879, 884 (2008) (defendant failed

to establish prejudicial error in the admission of evidence).

    In this case, even were we to assume that Officer Stewart’s

testimony about the currency was inadmissible on either ground

asserted     by    defendant,     he    cannot     demonstrate     prejudice.
                                         -5-
Defendant was acquitted of possession with intent to sell or

deliver      cocaine,    a    charge     implicated   by        Officer       Stewart’s

testimony that the denominations of the currency were indicative

of the drug trade, but the evidence of simple possession of

cocaine was overwhelming.          Officer Stewart seized six baggies of

a   white,    powdery,       rock-type    substance       from    defendant’s      own

pocket, and laboratory testing confirmed that the substance was,

in fact, cocaine base.            Officer Stewart also saw marijuana in

the   room    and   defendant     acknowledged     that     he    had     a   “blunt.”

Officer   Stewart       heard   defendant      speaking    on    the    phone    using

terms that indicated he was involved in drug activity, and the

officers found a box for a digital scale in the motel room.                         In

light of that evidence, we hold defendant received a trial free

of prejudicial error.

      No prejudicial error.

      Judges CALABRIA and GEER concur.

      Report per Rule 30(e).